FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 19, 2021

                                      No. 04-21-00241-CV

Lucia SALDIVAR, Individually and as Representative of the Estate of Mark Anthony Saldivar,
                                      Appellant

                                                v.

      Joshua F. WHITE, Individually and d/b/a 88 Classic Records, and 88 Classic LLC,
                                        Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-11437
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
        On May 21, 2021, the trial court signed an order granting special appearances and
dismissing plaintiff’s claims against defendants Joshua F. White, Individually and d/b/a 88
Classic Records, and 88 Classic LLC. Appellant’s notice of appeal was due to be filed on June
10, 2021. See TEX. R. APP. P. 26.1(b). Appellant’s notice of appeal was filed on June 14, 2021.
Appellant has not filed a motion for extension of time to file her notice of appeal. See TEX. R.
APP. P. 26.3.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However, the
appellant must offer a reasonable explanation for failing to file the notice of appeal in a timely
manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

        It is therefore ORDERED that appellant file, no later than July 26, 2021, a response
presenting a reasonable explanation for failing to file the notice of appeal in a timely manner. If
appellant fails to respond within the time provided, the appeal will be dismissed. See TEX. R.
APP. P. 42.3(c).


                                                     _________________________________
                                                     Lori I. Valenzuela, Justice
                                                                             FILE COPY




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court